 1   ROCKWELL, KELLY & DUARTE, LLP
     By: Jeffrey R. Duarte
 2   State Bar No. 186190
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
                                      ) Case No.: 2:18-cv-01655-AC
11   PAULA SCHENONE,                  )
                                      ) STIPULATION AND ORDER
12            Plaintiff,              ) FOR EXTENSION OF TIME
                                      )
13       vs.                          )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant               )
16

17          IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the

18   Court, to extend the time for plaintiff to file plaintiff’s Motion for Summary Judgment and/or

19   Remand by 30 days, from October 28, 2018 to November 27, 2018.

20          The parties further stipulate that the Court’s Scheduling Order shall be modified

21   accordingly

22   ///

23   ///

24   ///

25   ///




                                                    -1-
 1          Plaintiff’s attorney has a heavy trial workload, and requests additional time to further

 2   review the file and prepare the motion. Per Defendant counsel’s email on October 9, 2018,

 3   defendant has no objection to this request.

 4                                                 Respectfully submitted,
 5   Dated: October 10, 2018                       By: /s/ Jeffrey R. Duarte
                                                   JEFFREY R. DUARTE
 6                                                 Attorney for Plaintiff
 7   Dated: October 10, 2018                       MCGREGOR W. SCOTT
                                                   United States Attorney
 8                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
 9                                                 Social Security Administration
10                                                 By: /s/ Tina L. Naicker
                                                   (As authorized via email)
11                                                 TINA L. NAICKER
                                                   Special Assistant United States Attorney
12                                                 Attorneys for Defendant
13

14   IT IS SO ORDERED.
15   Dated: October 10, 2018
16

17

18

19

20

21

22

23

24

25




                                                     -2-
